COX, Judge
(concurring in part):
As I stated in United States v. Cole, 24 MJ 18, 27 (CMA), cert. denied, — U.S. -, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987), “[I]t is fundamental black-letter law that every court has the power to determine the question of its jurisdiction over the persons and subject matter coming before it.” Accordingly, it was appropriate for us to entertain Lieutenant Unger’s petition for extraordinary relief. Having heard her complaint, I am now satisfied that her case does not warrant this Court’s exercise of jurisdiction over an “ordinary” special court-martial not empowered to sentence her to be dismissed from the Navy or to be confined.
The urinalysis in question was to have been one of some 2,000,000 conducted that *360year by the Navy alone, and the program has now been in place for many years. The lawfulness of this particular order, therefore, is hardly such an extraordinary matter that it constrains us to decide the question before the factfinder has had the opportunity to do so.
Like “[t]he fog [that] comes on little cat feet,”* it now appears that the dissents in Jones v. Commander, 18 MJ 198, 200 (CMA 1984), and Dobzynski v. Green, 16 MJ 84, 86 (CMA 1983) (this Court has jurisdiction over certain nonjudicial punishments), have crept their way into majority status and are now the law of this Court. I do not need to reach this expansive conclusion here.
I would dismiss the petition without prejudice to Lieutenant Unger’s right to raise any and all defenses she may have to the legality of the order. Murray v. Haldeman, 16 MJ 74 (CMA 1983).

 C. Sandburg, "Fog,” Complete Poems 33 (1950).